Citation Nr: 1117230	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  07-15 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for VA Dependency and Indemnity Compensation (DIC) benefits. 


REPRESENTATION

Appellant represented by: Glorioso S. Ganuela 


ATTORNEY FOR THE BOARD

H.J. Baucom



INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and December 2006 administrative decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied service connection for the cause of the Veteran's death because the appellant did not have basic eligibility for VA death benefits.

In December 2008 the Board denied the appellant's claim for basic eligibility for VA death benefits. 

In an Order dated in June 2010, the Court vacated and remanded the December 2008 Board decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that she is entitled to VA DIC benefits based on her late husband's death as a result of his alleged service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, as part of the U.S. Armed Forces in the Far East (USAFFE) during World War II. 

In July 2006 the National Personnel Records Center (NPRC) indicated that the appellant's late husband was not verified as a member of the Philippine Commonwealth Army including the recognized guerillas, in the service of the United States Armed Forces. 

The appellant submitted an Affidavit for Philippine Army Personnel, an Individual Reservists Data Sheet and photocopies of her husband's medals.  These documents must be reviewed by the NPRC in conjunction with another verification effort.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Send a copy of the documents submitted by the appellant to the National Personnel Records Center for review to determine whether the appellant's late husband was a member of the Philippine Commonwealth Army, including the recognized guerrillas. 

2. After undertaking any other development deemed essential in addition to that specified above, readjudicate the appellant's claim.  If the decision is adverse to the appellant, provide her with a supplemental statement of the case and give her time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



